NOT RECOMMENDED FOR PUBLICATION
                               File Name: 15a0490n.06

                                         No. 14-5709

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                                                               FILED
COREY D. CLARK; JAERED ANDREWS,                        )                  Jul 08, 2015
                                                       )             DEBORAH S. HUNT, Clerk
       Plaintiffs-Appellants,                          )
                                                       )
               v.                                      )
                                                              ON APPEAL FROM THE
                                                       )
                                                              UNITED STATES DISTRICT
VIACOM INTERNATIONAL INC.; VIACOM                      )
                                                              COURT FOR THE MIDDLE
MEDIA NETWORKS; VIACOM, INC.; JIM                      )
                                                              DISTRICT OF TENNESSEE
CANTIELLO;                                             )
                                                       )
       Defendants-Appellees.                           )
                                                       )



BEFORE: GRIFFIN and STRANCH, Circuit Judges; and STEEH, District Judge.*

       GRIFFIN, Circuit Judge.

       Almost a decade after Corey Clark and Jaered Andrews were publicly disqualified from

participating on the television show American Idol, they filed a variety of defamation-related

claims over statements contained in several online news articles that, over the years, had

referenced their disqualifications. Ultimately, the district court dismissed all of the claims

asserted in the complaint.

       This appeal raises two central questions. First, does the pertinent one-year statute of

limitations permit Clark and Andrews to assert defamation claims with respect to statements that

were posted to publicly accessible websites before the one-year limitations period but have

       *
         The Honorable George Caram Steeh III, United States District Judge for the Eastern
District of Michigan, sitting by designation.
No. 14-5709
Clark v. Viacom Int’l Inc.


remained continuously accessible to the online public since then? And if not, have Clark and

Andrews sufficiently pled defamation claims with respect to the statements that do fall within the

limitations period? The answer to both questions is “no.” We therefore affirm the judgment of

the district court.

                                                  I.

        Ten years after his appearance in 2002 as a contestant on American Idol, Corey Clark

filed a federal-court diversity action, alleging that numerous online statements made in MTV

News and VH1 articles written by Jim Cantiello and other authors had defamed him and

otherwise tortiously injured him over the preceding decade. His suit named Cantiello, MTV, and

Viacom as defendants (collectively, “Viacom”). Viacom filed a motion to dismiss. In response,

Clark filed a first amended complaint, which Viacom again moved to dismiss.

        Clark then requested leave to file a second amended complaint with additional

plaintiffs—one of whom was Jaered Andrews, a fellow ex-Idol contestant—and the district court

granted leave to amend. Viacom, however, moved the district court to reconsider that decision.

In response, the district court withdrew leave for Clark to file the second amended complaint,

concluding that the amendment would be futile because the additional claims depended upon

numerous of Viacom’s statements that had occurred before the one-year statutory limitations

period. In reaching this conclusion, the district court rejected Clark’s assertions that online

defamation constitutes a “continuous wrong,” held that Tennessee’s so-called “single publication

rule” applied to online speech, and concluded that the online statements in question had not been

republished in a manner that reset the statute of limitations.

        Clark, in turn, moved the district court to reconsider its decision yet again, contending

that at least some of the claims alleged in the second amended complaint were not time-barred

                                                 -2-
No. 14-5709
Clark v. Viacom Int’l Inc.


even under the district court’s analysis. Again the pendulum swung, this time back in Clark’s

favor: the district court agreed that its first-stage reconsideration had been partially hasty, given

that “some of [the] claims in the proposed second amended complaint are viable,” and it

therefore gave “[a]ny Plaintiff with an undisputed timely claim” twenty days in which to file a

second amended complaint.

       The plaintiffs—now including both Clark and Andrews—filed two of them, the latter

superseding the former. To this complaint (which is technically the fifth complaint filed in the

case), plaintiffs attached over 1,300 pages of exhibits.

       According to the complaint, American Idol—a television show broadcasted and produced

by FOX Broadcasting Company beginning in 2002—is a televised talent contest for singers

whose winner is determined by the viewing audience, individual members of which may vote for

his or her preferred singer via text message or telephone. Soon after its launch, the show became

“the highest-rated and most popular television program in U.S. history.”

       More than seventy thousand singers publicly auditioned for Season Two of American

Idol in the fall of 2002.     Clark was one of them, and he did better than most.            Having

successfully survived all of the initial qualification rounds, Clark performed live on American

Idol and was voted by the show’s audience—numbering in the millions—to the finals as one of

the top twelve contestants.

       But Clark’s fame soon was supplanted by infamy. Shortly after his ascent into the public

eye, internet publication The Smoking Gun reported that Clark had recently been arrested and

charged with battery and criminal restraint for an altercation involving his younger sister. Later

that day, FOX issued a press release, which Clark’s complaint quotes at length:



                                                 -3-
No. 14-5709
Clark v. Viacom Int’l Inc.


       Due to events that have recently come to light, American Idol participant Corey
       Clark has been removed from the contest.

       All participants are required to provide full and accurate information to assist in
       background checks, including disclosure of any prior arrests. Corey withheld
       information about a prior arrest which, had it been known, might have affected his
       participation in the show. Due to his failure to disclose, compounded by an error
       in a police report which misspelled Corey’s name, the incident was not discovered
       during the background check. The producers and network feel that Corey’s
       behavior warrants his disqualification.

       Unfortunately, the search process is not perfect. We regret the error, but the only
       thing we can do is learn from the incident, continue to improve the background
       check process, and move on.[1]

       Clark’s complaint admits that he was in fact arrested and charged with the crimes in

question, although he asserts that the charges were based on a misunderstanding—he was

protecting his sister, not assaulting her. The complaint also asserts that, while he was competing

on American Idol, he engaged in a sexual affair with one of the show’s judges, Paula Abdul—an

allegation that later spawned an ABC Primetime special. “Had [Clark] not been disqualified,”

alleges the complaint, “there is [a] strong probability that he would have won Season Two of

American Idol.” The criminal charges filed against him were later dismissed.

       Andrews also was a contestant on Season Two of American Idol. He, too, was selected

from an alleged 70,000-strong swarm and advanced to the semi-final round, which was

composed of only thirty-two remaining contestants. Shortly before he was due to compete in the

semi-final round, however, he was disqualified from the contest. According to the complaint,

Andrews informed a local news outlet shortly after his disqualification that he likely had been

“dropped from the show for ‘witnessing’ [a man’s] death.” Andrews was referring to an incident


       1
         Plaintiffs allege that multiple FOX-owned entities—including but not limited to FOX
Television and the American Idol producers—made statements concerning plaintiffs that were
later reprinted by other non-FOX media outlets, including Viacom.
                                               -4-
No. 14-5709
Clark v. Viacom Int’l Inc.


that had occurred only two months before his disqualification, when, according to his complaint,

he was involved in a fight during which his antagonist was killed. Andrews was later charged

with misdemeanor assault for his role in the death but was acquitted at trial.

       Given their public profile, numerous media outlets reported on Clark’s and Andrews’s

departures from the show. Apart from various statements posted online prior to the one-year

limitations period, only three assertedly defamatory statements—made in articles written

between July 2011 and May 2012 for MTV News on a website owned and operated by

Viacom—are pertinent to this appeal. The allegedly defamatory phrases are emphasized:

      A July 6, 2011, article describing the subsequent careers of ninth-place American Idol
       finishers from previous seasons stated, “Season Two: Corey Clark: Believe it or not, the
       controversial Clark—who was disqualified for lying about a hairy domestic dispute and
       later claimed to have had an affair with Paula Abdul—was once a part of the Universal
       Music Group, (which includes Interscope Records). His 2005 self-titled debut album—
       independently produced but distributed by Universal—boasted a Black Eyed Peas cameo
       and production by one of the top producers at that time, Scott Storch. Seriously.”

      A March 14, 2012, article reporting the disqualification of American Idol Season Eleven
       top twelve finisher Jermaine Jones observed that Jones “is just the latest Idol finalist to
       run afoul of producers for his rap sheet. During season two, Corey Clark was booted for
       concealing his arrest record on battery charges, as was semi-finalist Ja[e]red Andrews,
       who was sent home over undisclosed assault charges.”

      A May 23, 2012, article recapping Season Eleven of American Idol presented “the first-
       ever American Idol awards, a dubious set of distinctions that honor some of the things—
       and folks—we loved most about the show. And the ones we totally hated, too.” One of
       the “awards” was bestowed upon Season Eleven contestant Jermaine Jones: “The Corey
       Clark/Frenchie Davis Award for Past Indiscretions: From the moment he showed up in
       the audition episodes, there was something . . . special about enormous crooner Jermaine
       Jones, and we’re not just talking about his ability to sweat and cry at the same time. And
       when the top 12 finisher got booted for not disclosing his rap sheet, our suspicions were
       confirmed.”

       Relevant to this appeal, Clark’s and Andrews’s complaint asserted claims for defamation,

false light invasion of privacy, and a claim that Viacom negligently hired and retained Cantiello,

who authored some of the statements in question. Just as it had with the previous versions of
                                                -5-
No. 14-5709
Clark v. Viacom Int’l Inc.


plaintiffs’ complaints, Viacom moved to dismiss their latest complaint under Federal Rule of

Civil Procedure 12(b)(6).

       The district court granted the motion and dismissed each of plaintiffs’ claims. After

reiterating its statute-of-limitations reasoning, the district court dismissed the defamation claims

because the statements in question were not actionably false. Clark v. Viacom Int’l, Inc., No.

3:12-0675, 2014 WL 1934028, at *14 (M.D. Tenn. May 13, 2014). The district court elaborated

that, in its view, the statements were actually true, based on similar stories that had been reported

“by other reputable news organizations.” Id. The district court also dismissed the false-light and

negligent-retention claims. Id. at *16–*17.

       Clark and Andrews filed this appeal.

                                                 II.

       The parties’ first dispute is whether the district court properly denied in part Clark’s and

Andrews’s motion to file their proposed second amended complaint. Where the district court’s

denial of such a motion turns upon a legal determination, such as that the amendment would be

futile, “[o]ur review of that legal supposition—and, therefore, of the denial of the motion to

amend—is de novo.” Williams v. City of Cleveland, 771 F.3d 945, 949 (6th Cir. 2014).

       Where a proposed amendment could not withstand a Rule 12(b) motion to dismiss, a

district court may properly deny the amendment as futile. See Riverview Health Inst. LLC v.

Med. Mut. of Ohio, 601 F.3d 505, 512 (6th Cir. 2010). Although the statute of limitations is an

affirmative defense, it nevertheless may support a Rule 12(b) dismissal if there is no question,

given the complaint’s facial allegations, that the defense applies. See Jones v. Bock, 549 U.S.
199, 215 (2007). Thus, where the proposed amended complaint’s allegations demonstrate on

their face that the applicable statute of limitations bars the claims that the amendment asserts, the

                                                 -6-
No. 14-5709
Clark v. Viacom Int’l Inc.


district court may properly deny leave to amend as futile. See 500 Assocs., Inc. v. Vermont Am.

Corp., 496 F. App’x 589, 593 (6th Cir. 2012); LRL Props. v. Portage Metro Hous. Auth., 55 F.3d
1097, 1104 (6th Cir. 1995).

       Tennessee requires that defamation claims be brought within one year after “the date the

alleged defamatory language was published.” Riley v. Dun & Bradstreet, Inc., 172 F.2d 303, 308

(6th Cir. 1949); see Tenn. Code § 28-3-104(a)(1). Clark and Andrews requested leave to amend

their complaint to allege defamation claims with respect to statements whose initial publication

on Viacom’s publicly accessible news website occurred more than one year before plaintiffs

filed the suit against Viacom. Citing futility, the district court denied Clark and Andrews leave

to do so.

       Clark and Andrews argue that the district court’s futility ruling was incorrect for two

reasons. First, they contend that the defamatory statements cause “continuing wrong” to them,

due to the fact that the statements that have been published on the internet are functionally

immortal and may continue to be viewed by third parties possibly in perpetuity. And second,

they argue that, in any event, Viacom “republished” the defamatory statements in question,

thereby restarting the limitations period. On these issues of state law, this court “is obligated to

apply the law it believes the highest court of the state would apply if it were faced with the

issue.” Standard Fire Ins. Co. v. Ford Motor Co., 723 F.3d 690, 692 (6th Cir. 2013) (citation

omitted); see Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). We agree with Viacom that the

Tennessee courts would not decide these questions in plaintiffs’ favor.

                                                A.

       The first of plaintiffs’ arguments may be readily dispatched. “Tennessee courts have

never recognized a ‘continuing defamation.’” Rose v. Cookeville Reg’l Med. Ctr., No. M2007–

                                                -7-
No. 14-5709
Clark v. Viacom Int’l Inc.


02368–COA–R3–CV, 2008 WL 2078056, at *5 (Tenn. Ct. App. May 14, 2008); see Ward v.

Knox Cnty. Bd. of Educ., 869 F. Supp. 2d 860, 870 (E.D. Tenn. 2012). And there is a good

reason for that antipathy: the argument that statutes of limitations are inapplicable whenever

there is a possibility for further reputational harm does not fit comfortably with Tennessee’s

historical treatment of limitations periods in defamation cases.          Tennessee has rejected

arguments that it insufficiently protects a plaintiff from reputational harm generally to adopt the

moment of publication as the time at which a defamation claim accrues. See Applewhite v.

Memphis State Univ., 495 S.W.2d 190, 194–95 (Tenn. 1973). It has also held that the discovery

rule—which tolls the limitations period—applies to libel claims only when the publication is

“secretive or inherently undiscoverable.” Ali v. Moore, 984 S.W.2d 224, 228 (Tenn. Ct. App.

1998) (citation omitted). See also Quality Auto Parts Co. v. Bluff City Buick Co., 876 S.W.2d
818, 822 (Tenn. 1994) (rejecting “discovery rule” for slander claims). Tennessee therefore fully

accepts the possibility that limitations principles may bar a libeled plaintiff from recourse, even

where the libel continues to cause reputational harm.

       Nor is plaintiffs’ position supported by the rationale underlying prototypical applications

of the continuing tort doctrine. The doctrine generally applies where a plaintiff’s injury is caused

by cumulative exposure over time to instances of conduct that do not individually suffice to give

rise to compensable detriment; that is, “where there is no single incident that can fairly or

realistically be identified as the cause of significant harm.” Flowers v. Carville, 310 F.3d 1118,

1126 (9th Cir. 2002) (internal quotation marks omitted). In Tennessee, for example, the seminal

case involved an employee who was disabled after breathing chemical particles in his employer’s

facility over a long period of time. See Stanbury v. Bacardi, 953 S.W.2d 671, 675 (Tenn. 1997)

(explaining the “continuing tort” doctrine in Tennessee jurisprudence and citing Tenn. Eastman

                                                -8-
No. 14-5709
Clark v. Viacom Int’l Inc.


Corp. v. Newman, 121 S.W.2d 130, 135 (Tenn. Ct. App. 1938)). Reputational injury, by

contrast, may generally be traced to a discrete cause occurring at an identifiable moment in time:

the publication to a third party of a reputationally harmful statement.           See Applewhite,
495 S.W.2d at 194 (adopting single publication rule). Even when an allegedly defamatory

statement is publicly accessible for a lengthy period of time, such that it is sequentially

encountered by numerous third parties, the plaintiff must link his reputational injury to discrete

instances of publication. See id. at 194–95. Because defamation claims turn upon individual

instances of publication rather than upon a generalized or cumulative effect, the continuing tort

doctrine does not neatly graft onto the defamation analysis. As a result, courts have generally

refused to apply the doctrine to defamation claims. See Amobi v. D.C. Dep’t of Corr., 755 F.3d
980, 994 (D.C. Cir. 2014) (applying District of Columbia law); McBride v. Peak Wellness Ctr.,

Inc., 688 F.3d 698, 710 (10th Cir. 2012) (construing Wyoming law); Flowers, 310 F.3d at 1126

(construing Nevada law).

       We conclude that the Tennessee Supreme Court would not diverge from the majority

trend and adopt the “continuing tort” theory in the defamation context. Plaintiffs’ argument to

the contrary is without merit.

                                                B.

       Plaintiffs’ second line of argument takes a different tack, contending (1) that the so-called

“single publication rule” does not apply to online statements; and (2) that, even if it does, the

one-year limitations period has been continuously reset because Viacom has repeatedly

republished the allegedly defamatory statements on its website. We disagree with Clark and

Andrews. Stale statements are not perpetually actionable under Tennessee defamation law solely

because they continue to be available to the online public.

                                                -9-
No. 14-5709
Clark v. Viacom Int’l Inc.


                                                 1.

       The first portion of plaintiffs’ argument asserts that the “multiple publication rule,” rather

than the “single publication rule,” applies to statements posted to online websites.              As

Tennessee’s highest court has observed, the two different rules reflect two different ways to

balance the competing considerations that are implicated by the statute of limitations: notice and

finality. See Applewhite, 495 S.W.2d at 195. On the one hand, a plaintiff ordinarily should not

be expected to sue until he has reason to know that a libel has been published about him; a too-

brief and too-strict limitations period would permit a speaker to make a very limited initial

publication of a defamatory statement, wait out the limitations period, and then republish the

defamatory statements in a mass communication with impunity. See id. at 195–96. But on the

other hand, a publisher should not remain potentially liable into perpetuity for everything that he

has previously written down; even false historical statements at some point deserve legal repose.

See id. at 194.

       The traditional common-law approach—known as the “multiple publication rule”—did

not accommodate a mass publisher’s interest in finality.          Under traditional common-law

principles, a defamatory statement generally is “published” whenever it is transmitted to a third

party, meaning that a new defamation claim arises for every copy of a mass publication that

makes its way from the speaker into the hands of a third party. See id. at 193; Gregoire v. G. P.

Putnam’s Sons, 81 N.E.2d 45, 47 (N.Y. 1948). The genesis of this rule is often traced to a

nineteenth-century English case, Duke of Brunswick v. Harmer, (1849) 14 Q.B. 185, 117 Eng.

Rep. 75—a case that is also routinely cited as illustrating the shortcomings of its approach. See

Christoff v. Nestle USA, Inc., 213 P.3d 132, 138 (Cal. 2009); Applewhite, 495 S.W.2d at 193;

Gregoire, 81 N.E.2d at 47. In Duke of Brunswick, an agent of the Duke purchased a seventeen-

                                               -10-
No. 14-5709
Clark v. Viacom Int’l Inc.


year-old copy of a newspaper containing libelous statements about him. 14 Q.B. at 187, 117

Eng. Rep. at 76. Despite the fact that the newspaper had initially been printed well before the

applicable six-year statutory limitations period, the court held that the libelous statements had

been “published” to the Duke’s agent (the necessary third party) at the moment of sale, thereby

giving rise to a new defamation claim within the limitations period. 14 Q.B. at 188–89, 117 Eng.

Rep. at 76–77. Under the multiple publication rule, in other words, a plaintiff could evade the

limitations period through the ruse of exposing a decades-old copy of a mass publication to his

own agent—an approach that rendered the statute of limitations functionally a dead letter.

       Duke of Brunswick’s multiple publication rule did not survive into the modern era. See

Christoff, 213 P.3d at 138–40; Gregoire, 81 N.E.2d at 47. The problem, as modern courts

observed, was that the multiple publication rule “had the potential to subject the publishers of

books and newspapers to lawsuits stating hundreds, thousands, or even millions of causes of

action for a single issue of a periodical or edition of a book” and would also toll the statute of

limitations “indefinitely, perhaps forever,” thereby threatening mass publishers with a double-

edged sword: “unending and potentially ruinous liability as well as overwhelming (and endless)

litigation.” Christoff, 213 P.3d at 138 (citations omitted).

       In 1973, Tennessee formally recognized that Duke of Brunswick’s multiple publication

rule was out of sync with modern mass communication technologies and joined the majority of

other states in adopting the “single publication rule.” Applewhite, 495 S.W.2d at 193–94. Under

the single publication rule, any mass communication that is made at approximately one time—

such as a television broadcast or a single “edition of a book, newspaper, or periodical”—is

construed as a single publication of the statements it contains, thereby giving rise to only one



                                                -11-
No. 14-5709
Clark v. Viacom Int’l Inc.


cause of action as of the moment of initial publication, no matter how many copies are later

distributed. Id. at 194; see Restatement (Second) of Torts § 577A, cmt. c (1977).2

       As is evident, the single publication rule reflects a conscious rejection of Duke of

Brunswick’s disregard for the necessity of finality in the mass communications context. Given

“the contemporary publishing world where large numbers of copies of a book, newspaper, or

magazine are circulated,” Tennessee applies in the realm of print media a rule that is intended to

eliminate the “harassment” of publishers that would chill mass communication practices and is

therefore “far more suited to contemporary life” than Duke of Brunswick’s multiple-publication-

rule regime. Applewhite, 495 S.W.2d at 193–94.

       Acknowledging that Tennessee has adopted the single publication rule in the print

domain, Clark and Andrews nevertheless assert that Tennessee would instead apply the multiple

publication rule to statements that are posted to publicly accessible, online websites.        We

disagree. Given the policy considerations driving Tennessee’s adoption of the single publication

rule in the context of print-based mass communications, it would be highly unusual if Tennessee

resuscitated Duke of Brunswick’s regime in the online context. If it did, then the possibility of

defamation liability would hover over any publicly available online statement regardless of its

age as long as a plaintiff could find a third party who had not previously seen it. That, as a

functional matter, would make the statute of limitations irrelevant in the online defamation


       2
         Although Tennessee has slightly adapted the rule by using geography as a proxy for
notice—running the statutory period from “the first time a publication is distributed in the county
where the action is brought,” Applewhite, 495 S.W.2d at 195—the distinction makes no
difference in the event of an aggregate communication like the online publications here, where
there is no question that the first instance of publication disseminated the online statements
within the county encompassing the district court. See also Ali, 984 S.W.2d at 228 (applying the
discovery rule to defamation claims for reasons paralleling those undergirding Applewhite’s
county-specific rule).
                                               -12-
No. 14-5709
Clark v. Viacom Int’l Inc.


context—an approach that would contradict the finality interests that were central to Tennessee’s

rejection of the multiple publication rule for the modern mass communications era.

       Other jurisdictions have made the same point. The leading case is Firth v. State, 775
N.E.2d 463 (N.Y. 2002), which observed that the single publication rule makes even more sense

in the online context than in the traditional print media context:

       [If applied to the internet,] a multiple publication rule would implicate an even
       greater potential for endless retriggering of the statute of limitations, multiplicity
       of suits and harassment of defendants. Inevitably, there would be a serious
       inhibitory effect on the open, pervasive dissemination of information and ideas
       over the Internet, which is, of course, its greatest beneficial promise.

Id. at 466. After Firth, no other court in the country has failed to extend the single publication

rule to the online domain. See, e.g., Pippen v. NBCUniversal Media, LLC, 734 F.3d 610, 615–16

(7th Cir. 2013) (citing cases); In re Philadelphia Newspapers, LLC, 690 F.3d 161, 174 (3d Cir.

2012); Oja v. U.S. Army Corps of Engineers, 440 F.3d 1122, 1130–33 (9th Cir. 2006). See also

Note, The Single Publication Rule and Online Copyright: Tensions Between Broadcast,

Licensing, and Defamation Law, 123 Harv. L. Rev. 1315, 1321 n.40 (2010).

       The only case that marginally supports plaintiffs’ argument is an unpublished opinion

from the Tennessee Court of Appeals, which held that the single publication rule did not apply to

information stored in a private, confidential information database that could be accessed only by

certain entities in the health care industry. See Swafford v. Memphis Individual Practice Ass’n,

No. 02A01-9612-CV-00311, 1998 WL 281935, at *1 (Tenn. Ct. App. June 2, 1998). But

Swafford itself recognized that it did “not address a situation in which the information in the Data

Bank could be accessed by the general public” and therefore did not involve an “aggregate

publication.” Id. at *8 & n.8.



                                                -13-
No. 14-5709
Clark v. Viacom Int’l Inc.


       In contrast to the private database entries at issue in Swafford, this case involves mass

communications on a publicly accessible news website. Almost any statement posted to a

generally accessible website shares in the characteristics of an aggregate communication due to

its presumptively extensive audience, and the articles at issue here are no exception. No court in

Tennessee has cited Swafford’s single-publication-rule analysis, and every court in the country

that has considered Swafford has observed that its holding does not apply to information that is

available online to the general public. See, e.g., Nationwide Bi-Weekly Admin., Inc. v. Belo

Corp., 512 F.3d 137, 143 (5th Cir. 2007); Canatella v. Van De Kamp, 486 F.3d 1128, 1136 (9th

Cir. 2007); Churchill v. State, 876 A.2d 311, 318 (N.J. Super. Ct. App. Div. 2005). See also

Rare 1 Corp. v. Moshe Zwiebel Diamond Corp., 822 N.Y.S.2d 375, 377 (N.Y. Sup. Ct. 2006)

(subjecting to single publication rule even a private, “fee-based, commercially created website

designed to facilitate networking within a professional community.”).

       We conclude that the Tennessee Supreme Court would not reverse course on the policy

principles noted in its controlling defamation jurisprudence, especially in order to stand alone

against national consensus. “[T]he multiple publication rule pre-dates the development of the

light bulb.” Bríd Jordan, The Modernization of English Libel Laws and Online Publication, 14 J.

Internet L. 3, 5 (2011). Even the United Kingdom—which was responsible for the multiple

publication rule in the first place, see Duke of Brunswick, 14 Q.B. at 185, 117 Eng. Rep. at 75—

has recently altered its approach. See Defamation Act, 2013, c. 26, § 8 (Eng.) (establishing a

single publication rule as of January 1, 2014). We cannot agree with plaintiffs that Tennessee

would regulate online discourse in the twenty-first century with legal tools that are tuned to the

communications technologies of the nineteenth.



                                              -14-
No. 14-5709
Clark v. Viacom Int’l Inc.


                                                  2.

       Anticipating that the single publication rule may apply to online speech, Clark and

Andrews assert that Viacom nevertheless repeatedly “republished” the statements in question,

thereby restarting the limitations period. This strand of their argument relies upon the principle

that, notwithstanding the single publication rule, the statute of limitations resets where the

speaker republishes the defamatory statement, such as “in a later edition of a book, magazine or

newspaper.” Firth, 775 N.E.2d at 466. The rule applies as long as the new iteration of the

statement “is not merely a delayed circulation of the original edition.” Id. (internal quotation

marks omitted).

       The general rationale behind the rule is that if the speaker affirmatively says the same

thing again at a later time to a new audience, then he has intended to engender additional

reputational harm to the plaintiff. Id. In the traditional print context, the critical consideration is

not whether the substance of the statement has changed. Instead, the key factor is whether the

speaker “intended to and does reach a new [audience].” Restatement (Second) of Torts § 577A,

cmt. d; see Robert D. Sack, Sack on Defamation: Libel, Slander, and Related Problems § 7:2.1

(4th ed. 2010). Thus, a rebroadcast of a television show, a reprint of a magazine article, or a new

edition of a book—even if substantively identical to the initial iteration (such as a paperback

edition of a previously published book, see, e.g., Rinaldi v. Viking Penguin, Inc., 420 N.E.2d
377, 382 (N.Y. 1981))—generally will reset the limitations period, because each is produced to

garner an audience that the preexisting dissemination of the statement could not reach.

See Restatement (Second) of Torts § 577A, cmt. d.

       Application of the republication doctrine quickly becomes complicated in the online

context. Because online fora and content delivery systems are frequently altered, many courts

                                                 -15-
No. 14-5709
Clark v. Viacom Int’l Inc.


have struggled to parse whether specific technological changes in the format and delivery of

allegedly defamatory statements have functioned to republish the statements to new audiences,

thereby resetting the limitations period. Generally, the courts agree that republication must at

least involve an “affirmative act,” Pippen, 734 F.3d at 616, and have concluded that statements

posted to a generally accessible website are not republished by conduct such as the following:

      a third party’s posting the statement elsewhere on the internet, see Jankovic v. Int’l Crisis
       Grp., 494 F.3d 1080, 1087 (D.C. Cir. 2007);

      passively maintaining the website to which the defamatory statement is posted, see
       Pippen, 734 F.3d at 616; Oja, 440 U.S. at 1132; Ladd v. Uecker, 780 N.W.2d 216, 220
       (Wis. Ct. App. 2010);

      failing to remove a statement from a website after receiving notice of its falsity, see
       Roberts v. McAfee, Inc., 660 F.3d 1156, 1167–68 (9th Cir. 2011);

      adding an unrelated story to the web page that hosts the allegedly defamatory statement,
       see Firth, 775 N.E.2d at 466–67;

      creating hypertext links to previously published statements, see In re Philadelphia
       Newspapers, 690 F.3d at 174–75 (collecting cases);

      revising other information at the URL at which the allegedly defamatory statement is
       found, but leaving the statement itself intact, see Yeager v. Bowlin, 693 F.3d 1076, 1083
       (9th Cir. 2012);

      updating a website’s user interface to give visitors additional avenues to access the
       allegedly defamatory statements, see Churchill, 876 A.2d at 319; or

      changing the URL at which the allegedly defamatory statement was posted (i.e., posting
       the statement verbatim to a new URL), see Canatella, 486 F.3d at 1134–35.

       This catalogue of outcomes tracks the traditional touchstone of the republication doctrine:

that the test of whether a statement has been republished is if the speaker has affirmatively

reiterated it in an attempt to reach a new audience that the statement’s prior dissemination did not

encompass. See Firth, 775 N.E.2d at 466; Restatement (Second) of Torts § 577A, cmt. d. After

all, a reiterated statement generates new reputational harm only if the statement is repeated with
                                               -16-
No. 14-5709
Clark v. Viacom Int’l Inc.


an intent and ability to expand its dissemination beyond its previous limits—such as by

rebroadcasting a television show or printing a paperback edition of a previously published book.

See, e.g., Rinaldi, 420 N.E.2d at 382. See also Cook v. Conners, 109 N.E. 78, 79 (N.Y. 1915)

(noting that publishing the same statement in two different newspapers constituted two “distinct

publication[s]” because “[p]ersons would read or acquire knowledge of [the statement] from or

through either paper who would not do so through the other”).

       Difficult questions arise with respect to online statements that were initially published

only to limited audiences—perhaps behind a paywall, or available only to social media users

privileged to access the posting, or available only through a fee- or privilege-based application or

other content delivery system—and then later disseminated to a wider group of third parties or

the general public.    Cf. Applewhite, 495 S.W.2d at 195–96.         If the delivery of the online

statement is intentionally changed in a manner that enables it to be consumed by a wider

audience than before, then it has potentially been republished. See Firth, 775 N.E.2d at 466;

Rinaldi, 420 N.E.2d at 382.

       But for statements like those at issue in this case, which were initially posted to a

prominent, publicly accessible news website, the analysis is much more straightforward. Several

courts have observed that a statement posted to such a forum is not republished as long as any

alterations to its online presence do not relate to its substance. See, e.g., In re Philadelphia

Newspapers, 690 F.3d at 174.        Because a materially substantive change to the statement

generally would amount to a new potentially defamatory publication in its own right, the courts’

reference to substantive alterations is shorthand for the recognition that the republication doctrine

focuses upon audience recruitment. See Firth, 775 N.E.2d at 466. Statements that are posted to

a forum that is prominently accessible to the online public have a presumptively global audience,

                                                -17-
No. 14-5709
Clark v. Viacom Int’l Inc.


and subsequent alterations of format—such as shifting the statement between URLs or moving it

from one portion of a webpage or server to another—are not likely to have a measurable effect

on the statements’ ability to be accessed by a new band of viewers. Because the initial posting

has already been directed at most of the universe of probable interlocutors, there is not likely to

be any need for a digital equivalent of a rebroadcast or a second print run. See Restatement

(Second) of Torts § 577A, cmt. d. Nor does the republication doctrine apply where audience

attention is directed toward the allegedly defamatory statements’ preexisting dissemination. See

In re Philadelphia Newspapers, 690 F.3d at 174–75 (hyperlinking to a prior statement does not

republish it); Rinaldi, 420 N.E.2d at 381 (explicating Gregoire, 81 N.E.2d at 49). Thus, run-of-

the-mill hyperlinks, website updates, or interface redesigns typically demonstrate neither the

intent nor the ability to garner a wider audience than the initial iteration of the online statement

could reach. See, e.g., In re Philadelphia Newspapers, LLC, 690 F.3d at 175; Firth, 775 N.E.2d

at 466–67. See also T.S. v. Plain Dealer, 954 N.E.2d 213, 215 (Ohio Ct. App. 2011) (declining

to find republication even where the defendant made a previously published print article newly

available online).

       It follows that Clark and Andrews are incorrect that Viacom has “republished” the

statements in question simply by keeping them continuously available on its website. See

Pippen, 734 F.3d at 616. Nor are they correct that the statements have been republished by

virtue of the fact that the commercial advertisements around the articles’ borders are

continuously updated.    Beyond the fact that third-party ad servers, not Viacom, are likely

responsible for the advertisements’ shifting content, cf. id. (passivity cannot result in

republication), an online statement is not republished every time that its window dressing is

altered. See Yeager, 693 F.3d at 1083; Canatella, 486 F.3d at 1134–35; Churchill, 876 A.2d at

                                               -18-
No. 14-5709
Clark v. Viacom Int’l Inc.


319; Firth, 775 N.E.2d at 466–67. Simply alerting a new audience to the existence of a

preexisting statement does not republish it. See In re Philadelphia Newspapers, 690 F.3d at

174–75; Rinaldi, 420 N.E.2d at 381.             And, in any event, there is no dispute that the

advertisements that frame Viacom’s online articles are not attempting to recruit a new audience

for the articles; in fact, they are intended to divert the articles’ existing audience to the

advertisements’ sponsors. In these circumstances, the republication doctrine does not apply. See

Firth, 775 N.E.2d at 466; Restatement (Second) of Torts § 577A, cmt. d. Finally, if the opposite

rule was adopted, then—given the contemporary world of targeted online advertising—there

would be no statute-of-limitations defense for any defamatory statement published on any

website employing twenty-first-century advertising techniques. These are precisely the policy

concerns that have consistently driven the courts away from adopting similar constructions of the

republication doctrine. See, e.g., In re Philadelphia Newspapers, 690 F.3d at 175; Jankovic,
494 F.3d at 1087; Firth, 775 N.E.2d at 467.

       At its core, plaintiffs’ republication argument is a reprise of their attack on Tennessee’s

decision generally to favor finality over competing considerations in its defamation statute-of-

limitations jurisprudence. We conclude that the Tennessee Supreme Court would not vary on

these facts from its historically consistent approach. The district court was correct to partially

deny leave to amend on the basis of futility.

                                                  III.

       Given that Clark and Andrews cannot predicate defamation claims on any of Viacom’s

statements that predate the one-year limitations period, the remaining issue is whether Clark and

Andrews have sufficiently pled defamation claims with respect to the few statements that do fall

within the appropriate timeframe. We review the district court’s Rule 12(b)(6) dismissal de novo

                                                  -19-
No. 14-5709
Clark v. Viacom Int’l Inc.


to ascertain whether the facts alleged generate a plausible claim to relief under some viable legal

theory. D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014). We agree with Viacom that

the complaint at issue here is self-contradictory and has therefore failed to plausibly allege

falsity.

                                                   A.

           Recognizing that “the Supreme Court of the United States has constitutionalized the law

of libel and, in material particulars, has preempted state statutory and decisional law in cases and

controversies involving the communications media,” Tennessee has incorporated the federal

constitutional analysis into its state-law defamation principles. Press, Inc. v. Verran, 569 S.W.2d
435, 440 (Tenn. 1978); see also Hibdon v. Grabowski, 195 S.W.3d 48, 60–61 (Tenn. Ct. App.

2005). Although there is some suggestion that Tennessee’s protection of free speech and the free

press may be even more extensive than what is required under the federal constitution, see Press,
569 S.W.2d at 442, it is in any event beyond dispute that Tennessee’s defamation law cannot be

more intrusive than the First Amendment allows. See Snyder v. Phelps, 562 U.S. 443, 451

(2011); Seaton v. TripAdvisor LLC, 728 F.3d 592, 597 & n.6 (6th Cir. 2013).

           The most basic feature of a Tennessee state-law defamation claim is that it does not apply

to truthful assertions, no matter how reputationally harmful they might be. See Press, 569
S.W.2d at 442; see also Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 515–16 (1991).

Even in the limited circumstances when statements are deemed actionable despite being

technically accurate in isolation, defamation liability lies only if, when viewed as a whole, the

literally true statements convey an overall meaning that is false. See Memphis Pub. Co. v.

Nichols, 569 S.W.2d 412, 420 (Tenn. 1978); see also Martin v. Hearst Corp., 777 F.3d 546,



                                                  -20-
No. 14-5709
Clark v. Viacom Int’l Inc.


552–53 (2d Cir. 2015). If the meaning conveyed by the statements is not false, they cannot give

rise to a defamation claim.

       Nor may a speaker incur defamation liability if she does not purport to say something

verifiable about the plaintiff. The First Amendment prohibits punishing someone for expressing

an idea. Snyder, 562 U.S. at 458; Gertz v. Robert Welch, Inc., 418 U.S. 323, 339 (1974). Thus,

the falsity requirement is met only if the statement in question makes an assertion of fact—that

is, an assertion that is capable of being proved objectively incorrect. Milkovich v. Lorain Journal

Co., 497 U.S. 1, 20 (1990) (citation omitted). If, by contrast, the statement is not “sufficiently

factual to be susceptible of being proved true or false”—because, for instance, it is “loose,

figurative, or hyperbolic language” or a statement of opinion that does not reasonably imply a

false assertion of fact—then it may not form the basis of a state-law defamation action. Id. at 21

(citation omitted); Seaton, 728 F.3d at 597.

       Even if a statement does include “[m]inor inaccuracies,” defamation law tolerates some

margin of error: a flawed assertion of fact is not actionable as long as it is “substantial[ly] true.”

Masson, 501 U.S. at 517. The factual flaw must concern “the substance, the gist, the sting” of

the statement, id. (citation omitted), such that the statement carries a different meaning—“a

different effect on the mind of the reader,” Memphis Pub. Co., 569 S.W.2d at 420 (citation

omitted)—than would have been conveyed without the error.

       Whether the plaintiff is required to prove falsity as opposed to truth depends upon whom

and what the statement is about. Where a statement is about a public figure or relates to a matter

of public concern, the First Amendment does not permit state defamation law to place the burden

on the defendant to prove that the statement was true. Philadelphia Newspapers, Inc. v. Hepps,

475 U.S. 767, 775–76 (1986). That is because placing the burden of proof on the defendant

                                                -21-
No. 14-5709
Clark v. Viacom Int’l Inc.


would render a speaker liable for a statement that contributes to public discourse even where the

evidence of the statement’s truth is at an equipoise. Id. at 776. If the truth or falsity of public

commentary cannot be determined, the First Amendment requires that the scales be “tip[ped] . . .

in favor of protecting true speech.” Id. Thus, even if state defamation law ordinarily shields a

defendant from liability only where she is able to prove truth as an affirmative defense, see, e.g.,

Memphis Pub. Co., 569 S.W.2d at 420, the federal Constitution requires that a defamation

plaintiff plead and prove that a statement on a matter of public concern or relating to a public

figure is false. Hepps, 475 U.S. at 776.3

                                                B.

        Regardless of which party must ultimately prove falsity, see Hepps, 475 U.S. at 775–76,

any defamation plaintiff must allege it. See Press, 569 S.W.2d at 442. In this unusual case,

plaintiffs have failed to do so.

        The root of the problem is plaintiffs’ failure to recognize how limited in scope the

challenged statements are. The first step in any defamation analysis is to determine which


        3
         Viacom has not argued that Clark’s and Andrews’s attempts to achieve national renown
on the most-watched television program in American history converted them into limited-
purpose public figures with respect to their disqualifications from the show, thereby requiring
them to prove falsity and plausibly allege that Viacom’s statements were made with actual
malice. See New York Times Co. v. Sullivan, 376 U.S. 254, 280 (1964). See also Gertz, 418 U.S.
at 345, 351 (observing that limited-purpose public figures are those individuals who have thrust
themselves into the limelight voluntarily); Pendleton v. City of Haverhill, 156 F.3d 57, 71 (1st
Cir. 1998) (plaintiff became a limited-purpose public figure with respect to statements regarding
his alleged criminal conduct by giving a media interview about his attempts to secure a job as an
educator and thereby voluntarily “inviting the citizenry to judge his bid to become a teacher”).
Cf. Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012)
(allegations that the statements “were known . . . to be false at the time they were made, were
malicious or were made with reckless disregard as to their veracity” were too conclusory to
allege malice); Schatz v. Republican State Leadership Comm., 669 F.3d 50, 56 (1st Cir. 2012)
(insufficient to allege that speaker “had ‘knowledge’ that its statements were ‘false’ or had
‘serious doubts’ about their truth and a ‘reckless disregard’ for whether they were false.”).
                                               -22-
No. 14-5709
Clark v. Viacom Int’l Inc.


particular factual assertions an allegedly defamatory statement has made. See Seaton, 728 F.3d

at 597; Compuware Corp. v. Moody’s Investors Servs., Inc., 499 F.3d 520, 529 (6th Cir. 2007).

The test does not always turn upon the literal words used by the speaker; instead, the question

centers upon the factual assertions that the reasonable reader would have understood the

statement as making. Milkovich, 497 U.S. at 18–21.

        Clark and Andrews theorize that FOX possessed a hidden, improper motivation for

disqualifying both of them from American Idol. Instead of suing FOX, however, their complaint

asserts defamation claims against Viacom for repeating FOX’s alleged falsehood. Their attempt

to impose liability upon Viacom for FOX’s purported lie relies upon an argument that each of

Viacom’s three challenged statements implied a variety of factual assertions, including that

plaintiffs were violent felons, that they were criminally charged with battery and assault, and that

FOX was in fact motivated to disqualify them because they failed to disclose their criminal

histories.

        But Viacom’s articles do not say what Clark and Andrews think that they do. The May

2012 article presenting Jermaine Jones with an “Award for Past Indiscretions,” for example, is

about Jones rather than Clark, asserts that Jones was “booted for not disclosing his rap sheet,”

and says nothing about Clark other than eponymizing the tongue-in-cheek “Award” after him.

Whether past conduct amounts to an “indiscretion” is inherently vague and subjective. The

article does not reasonably imply anything factual or verifiable about Clark. See Milkovich,
497 U.S. at 20.

        Plaintiffs’ characterization of the remaining two statements similarly misconstrues them.

Viacom’s articles do not state that either Clark or Andrews lied about or concealed their criminal

histories; the articles state only that they were “disqualified,” “booted,” and “sent home” for

                                               -23-
No. 14-5709
Clark v. Viacom Int’l Inc.


certain reasons specified by FOX. The articles, in other words, relate what FOX did, not what

plaintiffs did. If Viacom’s articles had claimed that “Clark beat his sister and lied about it” or

that “Andrews killed an antagonist in a bar fight and covered it up,” then this would be a

different case. But the factual implication of the statement that FOX “disqualified” or “booted”

plaintiffs from the show because of their nondisclosure of criminal charges is simply that FOX

cited these reasons when it ejected them from the competition. See Time, Inc. v. Pape, 401 U.S.
279, 285 (1971) (“[A] vast amount of what is published in the daily and periodical press purports

to be descriptive of what somebody said rather than of what anybody did.”). See also Edwards v.

Nat’l Audubon Soc., Inc., 556 F.2d 113, 120 (2d Cir. 1977) (noting that media outlets must be

permitted to report third parties’ public assertions without incurring liability if the

representations later appear to have been false); Barry v. Time, Inc., 584 F. Supp. 1110, 1124–27

(N.D. Cal. 1984) (same).

       Because the statements in question make much narrower truth-claims than the complaint

surmises, the complaint contradicts itself on the question of falsity. The only way that Viacom’s

statements could be false is if FOX did not represent that Clark and Andrews were removed

from the show for the reasons in question. But the whole thrust of the complaint is that FOX—

as well as its affiliated media entities—did exactly that.

       We agree with Clark and Andrews that the district court’s analysis was partially

incorrect:   it came close to making a factual finding that the statements in question were

objectively true, despite the fact that it was ruling only upon a Rule 12(b)(6) motion to dismiss.

In defamation cases, “the question of truth is normally one for the jury.” Street v. Nat’l Broad.

Co., 645 F.2d 1227, 1233 (6th Cir. 1981); see also Restatement (Second) of Torts § 617, cmt. a

(1977); Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1137 & n.8 (10th

                                                -24-
No. 14-5709
Clark v. Viacom Int’l Inc.


Cir. 2014) (failing to identify any case in which a motion to dismiss was granted on the grounds

of truth). Nor was the district court justified in suggesting that “reputable” media sources are

warrants of objective fact. Virality does not guarantee veracity; a falsity does not become true

merely through reiteration and general accord. See Martin, 777 F.3d at 552 (“The Moving

Finger has written and moved on.”). No central arbiter can pretend to unerringly detect objective

reality, see Abrams v. United States, 250 U.S. 616, 630 (1919) (Holmes, J., dissenting), and the

district court was incorrect to suggest that favored speakers or public consensus establish truth as

a matter of law.

        Despite the district court’s partial misstep, its threshold reasoning was correct. Observing

that a complaint has failed to allege that a statement is false is not the same as ruling that the

statement is objectively true. For purposes of Viacom’s Rule 12(b)(6) motion, we must remain

neutral about whether—as a matter of fact—the statements are objectively true. But what we do

know is that the complaint does not allege—as a matter of law—that they are false. The

complaint alleges that Viacom reported that FOX said that it removed Clark and Andrews from

American Idol for certain specific reasons. The complaint also alleges that FOX in fact said that

it had disqualified them for those reasons. The complaint, in other words, has alleged that FOX

did exactly what Viacom said that it did. Properly construed, plaintiffs’ complaint does not fail a

test of truth; instead, it fails the law of non-contradiction. Its dismissal was not error.4

                                                  IV.

        For these reasons, we affirm the judgment of the district court.



        4
         The parties assume that the dismissal of the remainder of plaintiffs’ claims rises and falls
with the dismissal of their defamation claims. Absent argument to the contrary, we accept the
parties’ view of the issues.
                                                 -25-